Citation Nr: 0835362	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  95-04 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities prior to September 12, 2000.

2.  Entitlement to an effective date earlier than April 9, 
2001, for the grant of basic eligibility to Dependents' 
Educational Assistance pursuant to 38 U.S.C.A. Chapter 35.  


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In the July 2002 rating decision, the RO, in pertinent part, 
assigned a 100 percent total rating for major depressive 
disorder and dysthymia, effective from April 9, 2001 and 
dismissed the veteran's TDIU claim as moot.  However, in a 
Brief in Support of notice of disagreement (NOD) dated in 
July 2002, the veteran's attorney at that time raised a claim 
for entitlement to a TDIU as of the date the veteran filed 
his original claim for service connection for depression, 
dysthymia and PTSD (i.e., May 3, 1994).  In a March 2003 
statement of the case (SOC), the RO denied an effective date 
prior to April 9, 2001 for a 100 percent rating for major 
depressive disorder and for a TDIU.  Regardless, the veteran 
completed his appeal in the same month for these issues by 
filing a substantive appeal (VA Form 9).  Subsequently, the 
veteran was granted an earlier effective date for his total 
rating, and the remaining issue on appeal became entitlement 
to a TDIU prior to September 12, 2000.  

In October 2004, the Board remanded this TDIU issue for 
further development.  

This issue once again reached the Board in September 2006, at 
which time the Board issued a decision denying entitlement to 
a TDIU prior to September 12, 2000.  The veteran did not 
contest the Board's denial of his other claim for service 
connection for post-traumatic stress disorder (PTSD).  
However, the veteran appealed the Board's decision as to the 
current TDIU claim at issue to the U.S. Court of Appeals for 
Veterans Claims (Court).    

Pursuant to a March 2008 Order and Joint Motion, the Court 
vacated the Board's decision as to the TDIU issue and 
remanded this claim so that the RO could address the 
intertwined claim of an effective date earlier than April 9, 
2001, for the grant of basic eligibility to Dependents' 
Educational Assistance pursuant to 38 U.S.C.A. Chapter 35.  
Specifically, the Court instructed the Board to remand this 
case for the RO for the issuance of an SOC on the Chapter 35 
issue since the Court determined that a timely NOD was 
submitted by the veteran on this issue, as addressed in 
greater detail below.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).  

After receiving this case back from the Court, the Board sent 
the veteran a letter in April 2008 informing him he had 90 
days to submit additional evidence.  The veteran responded 
later that same month, indicating he had nothing else to 
submit, so he asked the Board to please proceed immediately 
with the readjudication of his claims.   

To comply with the Court's Order, the Board is again 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC. 


REMAND

Before addressing the merits of both claims at issue, the 
Board finds that additional development of the evidence is 
required, in order to comply with the Court's March 2008 
Order. 

The agency of original jurisdiction (AOJ) must send the 
veteran a SOC concerning the issue of his purported 
entitlement to an effective date earlier than April 9, 2001, 
for the grant of basic eligibility to Dependents' Educational 
Assistance pursuant to 38 U.S.C.A. Chapter 35.  Concerning 
this, under 38 U.S.C.A. § 7105(a) (West 2002), an appeal to 
the Board must be initiated by a timely NOD and completed by 
a substantive appeal (VA Form 9 or equivalent) after a SOC is 
furnished to the veteran.  In essence, the following sequence 
is required:  there must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis of the decision to him, 
and finally, after receiving adequate notice of the basis of 
the decision, he must complete the process by stating his 
argument in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203 (2007).

With respect to a NOD, a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the AOJ and a desire to contest the result 
will constitute a NOD.  38 C.F.R. § 20.201.  While special 
wording is not required, the NOD must be in terms that can be 
reasonably construed as a disagreement with that 
determination and a desire for appellate review.  Id.  A 
veteran must file a NOD with a determination by the AOJ 
within one year from the date that the mailed notice of the 
determination.  38 C.F.R. § 20.302(a). 

In this case, based on the veteran's award of a total 100 
percent rating for his service-connected psychiatric 
disability, in a July 2002 rating decision, the RO also 
awarded the ancillary benefit of Dependents' Educational 
Assistance pursuant to 38 U.S.C.A. Chapter 35, effective from 
April 9, 2001.  The veteran's attorney at that time then 
submitted a July 2002 letter, within one year of notification 
of that rating decision, expressing dissatisfaction with the 
April 9, 2001 effective date.  In accordance with the Joint 
Motion submitted by both parties, the Court has interpreted 
this July 2002 statement in a broad fashion.  Specifically, 
it found that it was tantamount to a timely NOD as to the 
effective date assigned for the award of Dependents' 
Educational Assistance pursuant to 38 U.S.C.A. Chapter 35, as 
well as the TDIU claim already on appeal.  See 38 C.F.R. § 
20.201.  See also Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 
2002) (assuming that the veteran desired appellate review, 
meeting the requirement of section 38 C.F.R. § 20.201 was not 
an onerous task).  See, too, Acosta v. Principi, 18 Vet. App. 
53, 60 (2004); Beyrle v. Brown, 9 Vet. App. 24, 27 (1996); 
Hamilton v. Brown, 4 Vet. App. 528, 531 (1993) (en banc), 
aff'd, 39 F.3d 1574, 1584-85 (Fed. Cir. 1994).  The Court 
pointed out that the Board's October 2004 decision, granted 
an effective date of September 12, 2000 for the grant of a 
100 percent rating for major depressive disorder and 
dysthymia.  

The file, however, does not reflect that a SOC has been 
issued concerning this claim.  Where a veteran or his 
attorney has submitted a timely NOD with an adverse decision 
and the RO did not subsequently issue a SOC addressing the 
issue, the Board should remand the issue to the RO (via the 
AMC) - rather than merely referring it there, for issuance 
of a SOC and to give the veteran an opportunity to perfect an 
appeal to the Board on this issue by filing a timely 
substantive appeal (VA Form 9 or equivalent).  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.	Provide the veteran an SOC on the issue 
of entitlement to an effective date 
earlier than April 9, 2001, for the 
grant of basic eligibility to 
Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35.  
Give him time to perfect an appeal of 
this claim by filing a timely 
substantive appeal (VA Form 9 or 
equivalent).  Only if he does should 
this claim be returned to the Board for 
further appellate consideration.  

2.	After completing the above action, 
including any additional necessary 
development, the RO should also 
readjudicate the issue of entitlement to 
TDIU prior to September 12, 2000, 
considering any new evidence secured.  
If the disposition remains unfavorable, 
the RO should furnish the veteran a 
supplemental statement of the case 
(SSOC) on this issue and afford the 
applicable opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all 


claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

